
	

114 HR 3759 IH: Drunk Driving Repeat Offender Prevention Act of 2015
U.S. House of Representatives
2015-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3759
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2015
			Mr. Engel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to withhold highway funds from States that do not have in
			 effect laws requiring the use of ignition interlock devices to prevent
			 repeat intoxicated driving, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Drunk Driving Repeat Offender Prevention Act of 2015. 2.Use of ignition interlock devices to prevent repeat intoxicated driving (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 159 the following:
				
					160.Use of ignition interlock devices to prevent repeat intoxicated driving
 (a)DefinitionsIn this section: (1)Alcohol concentrationThe term alcohol concentration means grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.
 (2)Driving while intoxicated; driving under the influenceThe terms driving while intoxicated and driving under the influence mean driving or being in actual physical control of a motor vehicle in a State while having a blood alcohol concentration of 0.08 percent or greater.
 (3)Ignition interlock deviceThe term ignition interlock device means an in-vehicle device that requires a driver to provide a breath sample prior to the motor vehicle starting, and that prevents a motor vehicle from starting if the alcohol concentration of the driver is above the legal limit.
							(4)Motor vehicle
 (A)In generalThe term motor vehicle means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways.
 (B)ExclusionsThe term motor vehicle does not include— (i)a vehicle operated solely on a rail line; or
 (ii)a commercial vehicle. (b)Laws requiring ignition interlock devices (1)In generalSubject to paragraph (2), a State meets the requirements of this subsection if the State has enacted and is enforcing a law that requires throughout the State the installation of an ignition interlock device for a minimum of 180 days on each motor vehicle operated by an individual who is convicted of driving while intoxicated or driving under the influence.
 (2)ExceptionThe 180-day period referred to in paragraph (1) for the installation of an ignition interlock device may be reduced to a period of not fewer than 90 days, if—
 (A)the driver’s licence of the individual is suspended for a minimum of 180 days as a result of the conviction; and
 (B)the period for the installation of an ignition interlock device begins after the last day of the suspension.
								(c)Withholding of funds for noncompliance
 (1)Fiscal year 2018On October 1, 2017, the Secretary shall withhold 1 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b).
 (2)Fiscal year 2019On October 1, 2018, the Secretary shall withhold 3 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b).
 (3)Fiscal year 2020 and thereafterOn October 1, 2019, and on October 1 of each fiscal year thereafter, the Secretary shall withhold 5 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b).
							(d)Period of availability of withheld funds; effect of compliance and noncompliance
 (1)Period of availability of withheld fundsAny funds withheld under subsection (c) from apportionment to a State shall remain available for apportionment to the State until the end of the third fiscal year following the fiscal year for which the funds are authorized to be appropriated.
 (2)Apportionment of withheld funds after complianceIf, before the last day of the period for which funds withheld under subsection (c) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirements of subsection (b), the Secretary shall, on the first day on which the State meets the requirements of subsection (b), apportion to the State the funds withheld under subsection (c) that remain available for apportionment to the State.
 (3)Period of availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph (2)— (A)shall remain available for expenditure until the end of the third fiscal year following the fiscal year in which the funds are so apportioned; and
 (B)if not apportioned at the end of that period, shall lapse. (4)Effect of noncomplianceIf, at the end of the period for which funds withheld under subsection (c) from apportionment are available for apportionment to a State under paragraph (1), the State does not meet the requirements of subsection (b), the funds shall lapse..
 (b)Conforming amendmentThe analysis for such chapter is amended by inserting after the item relating to section 159 the following:
				
					
						160. Use of ignition interlock devices to prevent repeat intoxicated driving..
			
